Citation Nr: 9908992	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a 
disorder manifested by dizziness and loss of balance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
September 1952 to June 1962. 


FINDINGS OF FACT

1.  In a July 1995 Board decision, the Board denied the 
veteran service connection for a disorder manifested by 
dizziness and loss of balance; that decision is final. 

2.  Evidence associated with the claims folder since the July 
1995 Board decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The veteran's claim of service connection for a disorder 
manifested by dizziness and loss of balance is well grounded. 


CONCLUSIONS OF LAW

1.  The July 1995 Board decision is final. 38 U.S.C.A. § 7104 
(West 1991).

2.  The evidence received since the July 1995 Board decision 
is new and material, and the veteran's claim for service 
connection for a disorder manifested by dizziness and loss of 
balance is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1304(c) (1998).

3.  The veteran's claim of entitlement to service connection 
for a disorder manifested by dizziness and loss of balance is 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed July 1995 Board decision, the Board denied 
service connection for a disorder manifested by dizziness and 
loss of balance on the grounds that the evidence did not show 
the veteran suffered from a balance-related disability of 
service origin.  At present, as the veteran has attempted to 
reopen his claim for service connection for a disorder 
manifested by dizziness and loss of balance, his case is once 
again before the Board for appellate review.  However, 
because the July 1995 Board decision is final, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims (the Court), citing Elkins  v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the July 1995 final adjudication, the 
additional evidence in the file which is related to this 
issue includes various statements and records from Glen 
Lopate, M.D., from the Washington University in St. Louis, 
School of Medicine, dated from July 1997 to August 1998; a 
statement from Irwin Schultz, M.D., dated September 1998; 
and, various statements by the veteran. 

The various statements and records from Glen Lopate, M.D., 
from the Washington University in St. Louis School of 
Medicine dated from July 1997 to August 1998 generally 
indicate the veteran has had difficulty walking since 1991, 
and reports pain shooting down his legs and problems with 
balance and frequent falls.  These documents include a 
September 1997 letter by Dr. Lopate which indicates the 
veteran has been diagnosed with spastic paraparesis 
associated with intellectual deterioration, which may 
represent a neurodegenerative disease such as multi-system 
atrophy; however, he also indicated that the veteran needed 
to be further evaluated for other etiologies via an angiogram 
of the spinal cord.  Furthermore, these documents contain an 
August 1998 letter by Dr. Lopate noting that the veteran's 
diagnosis was predominant spastic paraparesis of unknown 
etiology, but likely due to idiopathic neurodegenerative 
disease which may constitute a syndrome of multi-system 
atrophy.  As well, Dr. Lopate noted that the veteran 
presented evidence of mild dysarthria and cognitive problems, 
but that it was also possible that strenuous exercise or 
physical conditions from any cause would exacerbate the 
veteran's condition.

In addition, the statement from Irwin Schultz, M.D., dated 
September 1998 indicates the veteran has a diagnosis of 
chronic disorder of muscles and nerves with a spastic 
paraparesis, which was probably present during most of the 
veteran's life and would have been aggravated by military 
service.  Finally, the record includes various statements by 
the veteran, via correspondence tending to link his current 
diagnosis to his period of service. 

After a review of the additional evidence submitted 
subsequent to the July 1995 Board decision, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, this evidence is "new and 
material" as contemplated by law, and provides a basis to 
reopen the veteran's claim of service connection for a 
disorder manifested by dizziness and loss of balance. See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  
Additionally, the Board finds that the veteran's claim of 
entitlement to service connection for a disorder manifested 
by dizziness and loss of balance is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1998).  However, as additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a disorder manifested by dizziness 
and loss of balance is reopened; the appeal is granted to 
this extent only.


REMAND

The Board finds that the claim of entitlement to service 
connection for a disorder manifested by dizziness and loss of 
balance is well grounded.  Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Board notes that, pursuant to 38 C.F.R. § 20.1304(c), any 
pertinent evidence referred to the Board by the originating 
agency under 38 C.F.R. § 19.37(b), must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit to which the evidence 
relates may be allowed on appeal without such referral.  See 
38 C.F.R. § 20.1304(c) (1998).  

In this case, as the Board has reopened the veteran's claim 
of service connection for a disorder manifested by dizziness 
and loss of balance and has found the claim to be a well 
grounded.  However, as the Board deems that further 
development of the veteran's claim is necessary prior to 
final adjudication, the claim is remanded to the RO for such 
development.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any currently present 
disorder(s) manifested by dizziness 
and loss of balance.  All indicated 
studies should be performed, and the 
claims folder must be made available 
to the examiner for review.  Based 
upon the examination results and the 
review of the claims folder, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the veteran's 
disorder manifested by dizziness and 
loss of balance was incurred in or 
aggravated by his period of service.  
The examiner must include the 
complete rationale for all opinions 
and conclusions expressed. 

2.  Thereafter, the RO should, after 
ensuring that the directives of this 
remand have been fully satisfied, 
adjudicate the issue of service 
connection for a disorder manifested 
by dizziness and loss of balance de 
novo.  In making its determination, 
the RO should review all the 
relevant evidence in the claims 
file.  If the determination remains 
unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental 
statement of the case and provide an 
opportunity to respond.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 
- 5 -


- 6 -


